Citation Nr: 1505102	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal/stomach disorder, to include as secondary to service-connected Hepatitis B residuals.  

2.  Entitlement to an increased (compensable) disability evaluation for residuals of Hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1953 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of the hearing is of record.  

In September 2014, the Board remanded this matter for further development, to include a VA examination.  The requested development was performed and complies with the directives of the Board remand.  The matter is now ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Any current gastrointestinal disorder, to include GERD or ulcerative colitis, is neither of service origin nor is it etiologically related to the Veteran's service-connected Hepatitis B residuals. 

2.  The Veteran's service-connected Hepatitis B residuals are not manifested by fatigue, malaise, and anorexia, or incapacitating episodes, with normal liver function testing being reported.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder, to include GERD and ulcerative colitis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for a compensable rating for service-connected Hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.21, 4.114, Diagnostic Code (DC) 7345 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO, in an August 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The August 2010 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claims. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private medical reports, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  

As to the necessity for an examination, the Veteran was afforded VA examinations in August 2010 and in October 2014, with an opinion being rendered as to the etiology of any current gastrointestinal disorder.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed by medical professionals, were based on thorough examinations of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the above issues.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at his July 2014 Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection-Gastrointestinal Disorders

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

GERD and ulcerative colitis are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran maintains that his current gastrointestinal disorders, GERD and ulcerative colitis, are caused or aggravated by his service-connected Hepatitis B residuals or in the alternative had their onset in service.  

A review of the Veteran's service treatment reveals that while he was seen with complaints of atypical gastroenteritis in October 1954 and abdominal pain in December 1954, there were no additional findings of gastrointestinal difficulties during the remainder of the Veteran's period of service.  Moreover, normal findings for the abdomen and viscera and anus and rectum were reported at the time of the Veteran's September 1957 service separation examination, and the Veteran checked the "no" boxes when asked if he had or had ever had stomach, liver, or intestinal trouble, or frequent indigestion on his September 1957 service separation report of medical history.  The Veteran did not report having stomach problems subsequent to service until July 1969 when he reported stomach complaints at the time of a July 1969 VA examination.  However, there were no findings or diagnoses of gastrointestinal disorders at the time of the examination.  The first objective finding of a stomach disorder, to include ulcerative colitis and GERD, was not until at least the early 2000, at which time the Veteran was diagnosed with ulcerative colitis, proctitis, and GERD.  The record includes a June 2006 statement of Dr. A.F. which noted that he had treated the Veteran since April 2002 and had been treated for ulcerative colitis.  

In conjunction with his claim, the Veteran submitted a July 2010 letter from his private physician, A. F. M.D., who indicated that the Veteran was under his care.  He noted that the Veteran had been diagnosed with chronic active Hepatitis B, which was contracted while serving in the military.  He indicated that the Veteran's last liver biopsy demonstrated moderate piece meal necrosis and marked fibrosis with focal portal to portal bridging, scheur grade 2 stage 2 with abnormal transammases.  He stated that the diagnosis posed a challenge to the Veteran's overall health.

In January 2011 and July 2014 letters, Dr. F. again noted that the Veteran had been under his care and had been diagnosed with chronic active Hepatitis B, which was contracted while serving in the military.  He again reported the results of the prior liver biopsy.  He further observed that the Veteran also had a diagnosis of moderately severe ulcerative proctitis treated with intermittent pulse doses of Prednisone and chronic Apriso.  He also indicated that the Veteran suffered from gastritis and GERD, for which he was treated with Protonix.  Dr. F. stated that the above medical conditions caused the Veteran considerable morbidity.

In conjunction with the September 2014 Board remand, the Veteran was afforded a VA examination in October 2014.  Following a thorough examination of the Veteran and complete review of the claims folder, the examiner indicated that it was less likely than not that the Veteran's ulcerative colitis and/or GERD had its onset in service or was otherwise related to the Veteran's period of active service.  He also opined that it was less likely than not that his ulcerative colitis and/or GERD was caused or aggravated (permanently worsened) by the Veteran's service-connected Hepatitis B residuals.  He stated that a review of the service treatment records revealed no symptoms, diagnosis or treatment consistent with ulcerative colitis and/or GERD.  He indicated that although it was not known from a review of the claims file and the Veteran's VA treatment records when he first was diagnosed with GERD, it was clear that the Veteran became symptomatic with what was ultimately diagnosed as ulcerative colitis about 2009, 50 years after his military service.  He further noted that chronic Hepatitis B did not cause GERD or ulcerative colitis and that chronic Hepatitis B did not affect the natural course of GERD or ulcerative colitis.

The Board finds that the weight of the evidence is against the conclusion that the Veteran's GERD/ulcerative colitis or any other gastrointestinal disorder had its onset in service.  While the Veteran was seen with stomach complaints on several occasions during service, they resolved, as evidenced by no further treatment, and with normal findings for the abdomen and viscera and anus and rectum on the September 1957 service separation examination.  Furthermore, as noted above, the Veteran post-service treatment records confirm that he was not diagnosed with any gastrointestinal disorders, to include GERD and/or ulcerative colitis until early 2000, more than 45 years following his separation from service; therefore, the evidence does not reflect in-service gastrointestinal disorders.  

As to the Veteran's reports that he has had stomach problems ever since his period of service, the Board finds that the contemporaneous evidence shows that the Veteran reported that he had no stomach, liver, or intestinal trouble, or frequent indigestion on his service separation report of medical history.  Moreover, on his initial application for compensation, received in 1962, the Veteran did not report having gastrointestinal problems.  This suggests to the Board that there was no pertinent gastrointestinal symptomatology at that time. While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service. In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits. In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a gastrointestinal condition at the time of the 1962 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffers from a gastrointestinal condition since service, or the lack of stomach symptomatology at the time he filed the claim, or both.  Stomach pain was first reported in 1969 at the time of a VA examination, however, no actual diagnosis of a stomach disorder was rendered at that time.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed gastrointestinal disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of gastrointestinal symptoms since service are not credible.

As to the Veteran's beliefs that his current stomach disorders are related to his period of service or his service-connected hepatitis, the question of causation of such gastrointestinal disorders extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of his current gastrointestinal disorders, to include any relationship to his service-connected Hepatitis residuals.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current gastrointestinal disorders to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  While the Veteran has submitted several letters from his private physician as to his current gastrointestinal disorders, the letters do not provide an opinion establishing a nexus between the current gastrointestinal disorders and the Veteran's period of service or his service-connected hepatitis residuals.  Furthermore, the October 2014 VA examiner specifically indicated that it was less likely than not that the Veteran's ulcerative colitis and/or GERD had its onset in service or was otherwise related to the Veteran's period of active service and provided detailed ratable to support his opinion following a thorough examination of the Veteran and a complete review of the claims folder.  

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current gastrointestinal disorders are proximately due to or aggravated by his service-connected hepatitis residuals.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between the claimed gastrointestinal disorder and his service-connected disabilities and has not done so.  As noted above, the Veteran's private physician did not render an opinion as to any relationship between his current gastrointestinal disorders and his service-connected hepatitis residuals.  In contrast, the October 2014 VA examiner opined that it was less likely than not that his ulcerative colitis and/or GERD was caused or aggravated (permanently worsened) by the service-connected Hepatitis B residuals.  The VA examiner provided rationale to support his opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be probative and finds that the weight of the lay and medical evidence does not demonstrate that his current gastrointestinal disorders are proximately due to or aggravated by a service-connected disability.  

In sum, the preponderance of the evidence weighs against a finding that any current gastrointestinal disorder, to include GERD and/or ulcerative colitis, is related to his period of service or was caused or aggravated by his service-connected hepatitis residuals.  




Hepatitis B Residuals

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's hepatitis is rated under DC 7345, which rates chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, DC 7345. 

A 10 percent rating under DC 7345 requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly.  A 100 percent rating for chronic liver disease without cirrhosis requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 

Note (2) defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

Diagnostic Code 7312, provides rating criteria for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Symptoms such as weakness, anorexia, abdominal pain and malaise are rated as 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated as 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated as 50 percent disabling.  A Note to Diagnostic Code 7312 states that documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114, Diagnostic Code 7312.

The Veteran maintains that the symptomatology associated with his Hepatitis B warrants a compensable evaluation.  In addition to reports of fatigue, the Veteran has attributed his nausea and vomiting to his service-connected Hepatitis B residuals.  He maintains that an increased evaluation is warranted.  

As noted above, Dr. F, in his July 2010 letter, indicated that the Veteran's last liver biopsy demonstrated moderate piece meal necrosis and marked fibrosis with focal portal to portal bridging, scheur grade 2 stage 2, with abnormal transammases.  He stated that the diagnosis posed a challenge to the Veteran's overall health.

In conjunction with his claim, the Veteran was afforded a VA examination in August 2010.  At the time of the examination, the Veteran reported that he had nausea and vomiting twice a day and sometimes diarrhea.  There was no melena or hematemesis and weight loss was only a few pounds.  Serum chemistry was essentially normal and liver enzymes were normal.  The examiner observed that the Veteran had a hepatitis work-up in 2006 which showed that he had had Hepatitis B core antibody positive.  Hepatitis C was negative.  This suggested that that the Veteran had exposure to Hepatitis B.  The examiner also noted that the Veteran had brought with him some information from St Michael's Hospital, where he had had liver biopsy.  The liver biopsy demonstrated piecemeal necrosis and marked fibrosis with focal portal bridging grade 2 stage cirrhosis.  

Following examination, a diagnosis of hepatitis status post exposure to Hepatitis B with chronic active Hepatitis B, with normal liver function test was rendered.  There was no portal hypertension.  The examiner indicated that the Veteran had grade stage 2 cirrhosis based on liver biopsy.  He stated that the Veteran did not have any stomach condition.  He opined that most of his symptoms were as likely as not related to his Hepatitis.  

In his October 2010 notice of disagreement, the Veteran reported that he was going to the bathroom four to five times per day and that he had nausea every other day.  The Veteran indicated that he was very weak.  In his March 2011 substantive appeal, the Veteran reported that he had daily constant diarrhea.  

In January 2011 and July 2014 letters, Dr. F. again noted that the Veteran had been under his care and reported the results of the prior liver biopsy.  He further observed that the Veteran also had a diagnosis of moderately severe ulcerative proctitis treated with intermittent pulse doses of Prednisone and chronic Apriso.  He further reported that the Veteran suffered from gastritis/GERD, for which he was treated with Protonix.  He noted that the above medical conditions caused the Veteran considerable morbidity. 

At the time of his July 2014 Travel Board hearing, the Veteran testified that he experienced diarrhea, nausea, and dizziness.  He indicated the every couple of weeks he would have these symptoms for a few days.  The Veteran also reported that he would sometimes be tired.  

On VA examination in October 2014, the examiner noted that the Veteran had attributed his symptoms related to his GERD (regurgitation, rare nausea and vomiting) and his ulcerative colitis (diarrhea) to his hepatitis.  He stated that other than those symptoms (which the examiner specifically indicated he did not attribute to his chronic Hepatitis B), the Veteran only reported feeling fatigue.  The examiner also observed that the Veteran had undergone treatment for prostate and lung cancers in the past two years with a substantial weight loss and was 83 years old, which could also contribute to fatigue.  The Veteran reported seeing his gastroenterologist every two weeks for his ulcerative colitis and stated that he had bloodwork done for his hepatitis and that "everything seems to be pretty good right now with the hepatitis".  

The examiner indicated that continuous medication was not required to control the Veteran's liver condition.  The examiner further reported that the Veteran had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the past 12 months.  The examiner further noted that the Veteran did not have any signs or symptoms attributable to cirrhosis of the liver.  The examiner specifically indicated that the Veteran did not have cirrhosis of the liver.  The examiner also specifically stated that the Veteran did not have weight loss, weakness, persistent jaundice, ascites, hepatic encephalopathy, hemorrhages from varices or portal gastropathy, portal hypertension and splenomegaly, anorexia, abdominal pain, malaise, nausea, vomiting, arthralgia, right upper quadrant pain, hepatomegaly, or incapacitating episodes.  

The examiner indicated that although the Veteran reported rare nausea and vomiting, it was from his GERD not his chronic Hepatitis B.  He stated that the reason he knew this was that the Veteran's chronic Hepatitis B, in its current inactive stage, does not cause symptoms (other than fatigue in some people).  He noted that the Veteran had symptoms when he had acute hepatitis.  He also stated that if the Veteran ever developed cirrhosis of the liver as a result of his chronic Hepatitis B, he would develop symptoms again.  The examiner indicated that the only impact the chronic Hepatitis B had on the Veteran's life at the time of the examination was his inability to donate blood.  

The criteria for a 10 percent disability evaluation have not been met.  Specifically, while the Veteran has reported that he has been tired, the rating criteria requires intermittent fatigue, malaise, and anorexia for a compensable rating under 7346.  Further, there is no evidence of any incapacitating episodes of any duration during the present appeal.  A showing of all findings specified is not required in all cases.  38 C.F.R. § 4.21.  However, in the present appeal, the disability picture contemplated by the rating criteria for a compensable rating, an individual with intermittent fatigue, malaise, and anorexia, or incapacitating episodes, does not mirror the Veteran's disability picture, an individual shown to have nausea and tiredness, with the most recent VA examiner attributing the tiredness to other possible causes and the vomiting/nausea, to the Veteran's nonservice-connected GERD.  Significantly, when the Veteran presented for his most recent physical examination, he was found to be asymptomatic.  The medical opinion by the VA examiner is probative because it is based on a thorough review of the pertinent medical history and available treatment records and the examiner offered reasonable medical bases for the conclusion.  Thus, the applicable rating criteria may not serve as a basis for a compensable rating in the present appeal. 38 C.F.R. § 4.114, DC 7345. 

As to cirrhosis of the liver, while the August 2010 VA examiner noted that the Veteran had been shown to have stage 2 cirrhosis based on liver biopsy, the examiner specifically indicated that the Veteran had normal liver function testing.  The October 2014 examiner specifically indicated that the Veteran did not have cirrhosis of the liver.  The Note following Diagnostic Code 7312 states that documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  While the August 2010 examiner indicated that the Veteran had cirrhosis of the liver based upon the biopsy, he specifically reported that liver function tests were normal.  The October 2014 VA examiner specifically stated that the Veteran did not have cirrhosis of the liver.  As such, the weight of the evidence does not demonstrate that a compensable disability evaluation is warranted under Diagnostic Code 7312. 

In sum, the evidence of record demonstrates that during the entire appellate period, the Veteran's hepatitis warrants a noncompensable rating.  


Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the residuals of the Veteran's service-connected hepatitis are encompassed in the rating criteria under Diagnostic Code 7345.  The rating criteria specifically encompasses weight loss, anorexia, malaise, nausea, vomiting, arthralgia, right upper guardant pain, hepatomegaly, and incapacitating episodes.  In the present, case, the Veteran has reported having fatigue.  He has also reported having nausea and tiredness.  As noted above his tiredness has also been attributed to other possible causes while the vomiting/nausea, has been specifically attributed to the Veteran's nonservice-connected GERD.  

In the absence of exceptional factors associated with the above service-connected disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  The Veteran has not alleged that he has been unable to secure or follow substantially gainful employment due to his Hepatitis B residuals; therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.    


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a gastrointestinal/stomach disorder, to include as secondary to service-connected Hepatitis B residuals, is denied. 

An increased (compensable) disability evaluation for residuals of Hepatitis B is denied.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


